Citation Nr: 1816451	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-05 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicide agents.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jonathan M. Estes, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1964 to August 1968 and July 1971 to January 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  

In November 2013, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

In March 2014, the Board remanded the issue on the title page for additional development and it now returns for further appellate review.  At such time, the Board also remanded the issue of entitlement to service connection for a left shoulder disorder for the issuance of a statement of the case pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  Thereafter, a statement of the case was issued in December 2014; however, the Veteran did not submit a timely substantive appeal.  In this regard, the record reflects that he filed a substantive appeal as to such issue in September 2016, which is well beyond the time limit for filing an appeal following the issuance of the December 2014 statement of the case.  38 C.F.R. 
§ 20.302(b) (2017) (a substantive appeal must be filed within 60 days from the date of the issuance of the statement of the case, or within the remainder of the one year period from the date of issuance of rating decision being appealed, whichever period ends later).  Therefore, such issue is not properly before the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (2012); 38 C.F.R. § 3.159 (2016).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998). While strict compliance to the terms of the remand is not necessary, there must be at least a substantial compliance to the remand orders. D'Aries v. Peake, 22 Vet. App. 97 (2008).

In the instant case, the Board remanded the Veteran's claim for service connection for diabetes mellitus, type II, in order to afford him an opportunity to identify or submit evidence that he was diagnosed with diabetes mellitus during service or within a year of service, attempt to verify his claimed in-service exposure to herbicide agents through the Joint Services Records Research Center (JSRRC), and, thereafter, readjudicate the claim.  Furthermore, if the Veteran's remained denied, he and his representative were to be issued a supplemental statement of the case.  

While it appears that the AOJ has completed the development ordered by the Board, the Veteran's claim has not yet been readjudicated and no supplemental statement of the case has been issued.  In this regard, the Board notes that, in January 2018, the Veteran's representative waived AOJ consideration of all newly received evidence; however, such waiver does not extend to the AOJ's readjudication of the case.  Consequently, the Board finds that another remand is necessary in order to ensure compliance with the March 2014 remand directives.

Accordingly, the case is REMANDED for the following action:

After ensuring that all March 2014 remand directives pertinent to the claim of entitlement to service connection for diabetes mellitus, type II, have been completed, and conducting any other development as may be indicated by any response received as a consequence of the actions taken, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




